Citation Nr: 0724136	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-07 228A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from August 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In October 2005, the Board remanded the 
veteran's claim for additional development.

As part of the remand, the Board requested a medical opinion 
based on a comprehensive view of the veteran's medical 
history as to the likely etiology of his hepatitis C.  The 
opinion was to include an analysis of risk factors and the 
probability that any current hepatitis C infection is 
etiologically related to the risk factor.  The risk factors 
include substance abuse, tattoos, multiple sexual partners, 
and the claimed sharing of razors and toothbrushes.  
Specifically, the reviewer was requested to provide an 
opinion as to whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or less likely than 
not (i.e., probability less than 50 percent) that any 
currently documented hepatitis C is related to the veteran's 
period of service from August 1974 to August 1976.

In June 2006, a physician from the VA Medical Center in 
Washington, DC, issued an opinion after a detailed review of 
the claims file.  The physician concluded that the veteran 
unquestionably has a diagnosis of hepatitis C.  He noted that 
the risk factors of heavy alcohol use, intravenous drug use, 
a tattoo on the right arm, and the claimed sharing of razors 
and toothbrushes in service are all possible etiologies of 
hepatitis C.  The physician also noted that the veteran 
continued to pursue some of the risky behaviors, such as drug 
use, after leaving service and the veteran was not diagnosed 
with hepatitis C until 1991.

The physician then gave the opinion that it was impossible to 
say whether the veteran's hepatitis C was a direct result of 
his service-related activities.  He stated 


that the infection could have been acquired anywhere along 
the way, either during military service or after military 
service.  The physician also stated that "the long period of 
time between leaving the service and the diagnosis being made 
should have some significance."  However, no explanation was 
provided as to what made this period significant.  The 
reviewer clearly meant to imply something by his comment, but 
the question remains as to what it was, whether favorable or 
unfavorable to the veteran's claim.  In order to find out, 
another remand is required.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by a physician with expertise 
in infectious diseases who has not 
already examined the veteran.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  The 
examiner should obtain a detailed history 
regarding the onset of pertinent 
symptomatology and the veteran's exposure 
to risks for hepatitis C during his 
period of military service and 
thereafter.  The examiner should indicate 
the medical probabilities that hepatitis 
C is traceable to the veteran's period of 
military service:  whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent).

Any risk factors (e.g., substance abuse, 
tattoos, multiple sexual partners, and 
the claimed sharing of razors and 
toothbrushes) that lead to any conclusion 
of a relationship to military service 
should be specifically identified.  If it 
is determined that hepatitis C likely is 


the result of post-service exposure to 
risk factors, the specific risk factor(s) 
should be identified and an explanation 
provided as to why the post-service 
exposure to risk factors is more likely 
the cause than exposure to in-service 
risk factors.  The examiner should also 
address the significance of the period of 
time between the veteran's separation 
from service and the onset of any 
symptoms or the first diagnosis of 
hepatitis C as identified in the June 
2006 VA report.  In other words, it 
should be noted whether this period 
suggests to the examiner that hepatitis C 
is likely traceable to military service 
or not.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

